Citation Nr: 0509225	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar syndrome with L5-S1 herniated 
nucleus pulposus from July 16, 1998 to September 9, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar syndrome with L5-S1 herniated nucleus pulposus 
from September 10, 2004 through the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from May 1987 to May 1990.  He 
also served in a reserve component of the military.  This 
appeal arises from an August 2000 rating decision by the St. 
Petersburg, Florida Regional Office (RO) which granted 
service connection for chronic lumbar syndrome with L5-S1 
herniated nucleus pulposus and assigned a 10 percent 
disability rating, effective from July 16, 1998.  The veteran 
indicated timely disagreement with the rating.  By rating 
decision in December 2004, the RO granted an increased 
evaluation of 20 percent, effective from September 10, 2004.


FINDINGS OF FACT

1.  During the period from July 16, 1998 through September 9, 
2004, the veteran's low back disability was manifested by 
recurrent episodes of pain radiating into the leg, 
characteristic pain on motion, and slight limitation of 
motion.

2.  During the period from September 10, 2004 through the 
present, the low back disability was manifested by forward 
flexion of the spine to 40 degrees and extension to 15 
degrees, without evidence of radiculopathy or disc disease.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic lumbar syndrome from July 16, 1998, to September 9, 
2004, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40,4.45, 
4.71, 4.71a, Diagnostic Codes 5292, 5293,5295 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
after September 26, 2003.)

2. The criteria for a rating in excess of 20 percent for 
chronic lumbar syndrome from September 10, 2004 through the 
present have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40,4.45, 
4.71, 4.71a, Diagnostic Code 5243 (effective after September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; the veteran's contentions; VA 
examination reports dated in 2000 and 2004; and VA records 
for outpatient treatment on various dates between 2002 and 
2004.  In addition, the Board has received and reviewed 
treatment records from Troy M. Tippett, M.D.; Baptist 
Hospital; Ruben Timmons, M.D.; and Rogelio Samson, M.D.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, to 
substantiate the claim.

I.	 Evaluation of Chronic Lumbar Syndrome with L5-S1 
Herniated Nucleus Pulposus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

Additional considerations apply in evaluating disabilities of 
the joints.  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

Prior to September 26, 2003, the veteran's disability was 
rated under Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome.  A 10 percent rating was warranted for mild 
manifestations.  A 20 percent rating was warranted for 
moderate manifestations with recurring attacks. A 40 percent 
rating was warranted for severe manifestations with recurring 
attacks with intermittent relief.  A 60 percent rating was 
warranted when the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. §4.71a, DC 5293 (2002).

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Prior to September 26, 
2003, lumbosacral strain was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 which provided a 10 percent disability 
evaluation when there was characteristic pain on motion.  A 
20 percent evaluation required muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating required 
severe lumbosacral strain; with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Also, prior to September 
26, 2003, limitation of motion of the lumbar segment of the 
spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which provided for a 10 percent rating when there was 
slight limitation of motion, 20 percent when there was 
moderate limitation, and 40 percent for severe limitation.  

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including chronic lumbar syndrome with L5-S1 herniated 
nucleus pulposus under Diagnostic Code 5243 for 
Intervertebral Disc Syndrome. See 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003).  When a 
law or regulation changes after the claim has been filed or 
reopened and before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991). When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded. 38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. As 
a result, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria. 
In this case, the provisions of the old criteria may be 
applicable for the entire period of disability, while the 
provisions of the new criteria are only applicable from 
September 26, 2003.

Thus, under the criteria in effect after September 26, 2003, 
intervertebral disc syndrome is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.    This evaluation is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. Id. This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Thus, the new regulations account for the veteran's 
functional limitations attributable to pain.  Any associated 
objective neurological abnormalities should be evaluated 
separately.

The new regulations also contemplate a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 10 percent rating is 
warranted for disability with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted 
for disability with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A note explains that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Finally, in order to meet the criteria for a rating in excess 
of 20 percent under the General Rating Formula, there must be 
ankylosis of the spine, or forward flexion of the 
thoracolumbar spine of 30 degrees or less.

During the disability period from July 16, 1998 through 
September 9, 2004, the veteran's disability showed only mild 
manifestations.  A private MRI report, dated June 2000, 
indicated moderate narrowing of two lower discs, marked 
desiccation, diffuse annular bulging, and slight marginal 
spurring.  There was very little facet arthropathy noted and 
a small disc herniation on the left at L5-S1.  A VA 
examination report, also dated June 2000, showed that the 
veteran had recurrent episodes of pain radiating into his 
leg.  No spasms were noted, but there was tenderness to 
palpation.  The spine's range of motion was 70 degrees of 
flexion with some pain in the left leg and 25 degrees 
extension with back pain.  The examiner noted there might be 
further functional impairments due to pain during flare-ups 
or with increased use, although these could not be measured.  
There was no evidence of reduced strength, reflexes, or 
sensation in the lower extremities.  Private medical records 
show complaints of muscle spasms in June 2000 and July 2001.  
A private MRI dated April 2002 does not show increased 
severity.  In fact, the protrusion at the L5-S1 level 
appeared less prominent than on previous X-rays.  There was 
no objective evidence of muscle spasms with extreme forward 
bending or loss of lateral spine motion.  Nor was there 
evidence of moderate recurring attacks of intervertebral 
syndrome or moderate limitation of motion of the spine.  
Therefore, under the regulations in effect prior to September 
26, 2003, the veteran's disability was not more than mild and 
did not warrant a rating greater that 10 percent before 
September 10, 2004, even when functional impairment was 
factored into the rating as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, under the new 
regulations, applicable from September 26, 2003, there was no 
evidence of forward flexion of the spine limited to 60 
degrees or less or a combined range of motion limited to not 
greater than 120 degrees.  Furthermore, there was no evidence 
of an abnormal gait or spinal contour.  The only possible 
indication of an incapacitating episode was a May 2004 VAMC 
treatment note saying that the veteran had missed one week of 
work recently due to his back pain and was treated by a 
private physician.  There was no evidence that the physician 
prescribed bed rest.

On September 10, 2004, the veteran underwent a VA examination 
showing flexion of 40 degrees with pain and extension of 15 
degrees with pain.  Rotation was to 30 degrees with pain 
bilaterally and lateral flexion was to 20 degrees bilaterally 
with pain.  The examiner questioned whether the veteran had 
applied his full effort.  Nevertheless, the veteran's range 
of motion met the criteria for a rating of 20 percent under 
DC 5243.  However, the veteran's disability does not meet the 
criteria for a rating in excess of 20 percent under the new 
rating because there is no evidence of ankylosis of the spine 
or limited range of forward flexion of the thoracolumbar 
spine to 30 degrees or less.  

The VA examiner also found that the veteran had good muscle 
strength, no neurological abnormalities, and normal posture 
and gait.  His X-ray showed minimal lateral curvature of the 
spine, normal vertebral height and alignment, and no 
arthritic changes or disc disease.  The examiner diagnosed 
the veteran with mechanical low back syndrome without 
evidence of radiculopathy or disc disease.  Thus, the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable and there are no 
associated neurologic abnormalities to evaluate separately.  

As for the possibility of a rating in excess of 20 degrees 
after September 10, 2004 under the old regulations, there is 
no evidence of more than moderate limitation of the spine, 
more than moderate recurring attacks of intervertebral disc 
syndrome, or severe symptoms of lumbosacral strain.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
veteran's chronic lumbar syndrome with L5-S1 herniated 
nucleus pulposus warranted no greater than a 10 percent 
disability rating from July 16, 1998 to September 9, 2004; 
and no greater than 20 percent from September 10, 2004 to the 
present.  In arriving at this determination, consideration 
has been given to the entire evidence of record.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of the doubt rule 
enunciated in 38 C.F.R. § 5107 (b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
veteran has been able to work throughout his disability.  
There is nothing to suggest that his back disability has 
caused any interference with employment above and beyond that 
contemplated by the current rating.

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.159, and 3.326(a) 
(2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2000 decision that the criteria 
for service connection for chronic lumbar syndrome with L5-S1 
herniated nucleus pulposus, with a rating of 10 percent, had 
been met.  This notice also informed the appellant of the 
reasons and bases for the RO's decision.  In July 2001, the 
veteran received notice of the VCAA and a description of what 
the evidence must show to establish entitlement to service 
connection.  The Board concedes that the veteran did not 
receive VCAA notice for his increased rating claim.  However, 
the increased rating claim was a downstream issue from the 
claim for service connection and the veteran was already on 
notice of VA's duties.  In addition, he was notified of the 
criteria for an increased rating claim in subsequent 
statements of the case (SOCs) and a VCAA notice.  Therefore, 
there was no need for another VCAA notice.  See VAOPGCPREC 8-
2003 [if, in response to notice of its decision on a claim 
for which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOCs sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial unfavorable AOJ decision was made 
in December 2004, after the veteran received VCAA notice in 
July 2001.  The letter notified the veteran of VA's duty to 
develop his claims pursuant to the VCAA's provisions, to 
include the duties to develop for "such things as medical 
records, employment records, or records from other federal 
agencies."  The veteran was also informed that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims.  This VCAA notices, combined with the 
SOCs, clearly complied with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as VA and private treatment records.  
In addition, the veteran was afforded examinations for the 
disability at issue.  Therefore, a remand for another 
examination is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A rating in excess of 10 percent for chronic lumbar syndrome 
with L5-S1 herniated nucleus pulposus from July 16, 1998 
through September 9, 2004 is denied.

A rating in excess of 20 percent for chronic lumbar syndrome 
with L5-S1 herniated nucleus pulposus from September 10, 2004 
through the present is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


